DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/29/2022.
Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6, line 11: “measurements” should be changed to “measurement”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  claim 6, line 12: “dataset” should be changed to “datasets”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  claim 6, line 17: “measurement” should be changed to “measurements”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  claim 11, lines 1-2: “a reference cardiovascular measurement” should be changed to “the reference cardiovascular measurement”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  claim 11, line 2: “a patient” should be changed to “the patient”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  claim 11, line 3: “a test cardiovascular parameter measurement” should be changed to “the test cardiovascular parameter measurement”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  claim 14, lines 1-2: “a reference cardiovascular parameter dataset” should be changed to “the reference cardiovascular parameter dataset”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  claim 14, line 2: “a test cardiovascular parameter measurement” should be changed to “the test cardiovascular parameter measurement”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  claim 14, lines 2-3: “a patient” should be changed to “the patient”.  Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "a mean error or a standard deviation" in line 2. Claim 6, in which claim 17 depends, previously recited “a mean error or a standard deviation” in lines 14-15, it is unclear whether the limitation in claim 17 is referring to the mean error or standard deviation as previously recited or a separate mean error or standard deviation.
Claim 17 recites the limitation "a statistical threshold" in lines 4-5. Claim 6, in which claim 17 depends, previously recited “a statistical threshold” in lines 17, it is unclear whether the limitation in claim 17 is referring to the statistical threshold as previously recited or a separate statistical threshold.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 6 is directed to a method for validating a cardiovascular parameter monitor, which is a computational algorithm, mental process, or abstract idea. Claim 6 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant extra-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 6 is as follows:
Step 1: Claim 6 is drawn to a method for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 6 recites an abstract idea. In particular, claim 6 recites the following limitations:
[A1] A method for validating a cardiovascular parameter monitor comprising: receiving a plurality of reference cardiovascular parameter datasets, wherein each reference cardiovascular parameter dataset is associated with a patient of a plurality of patients, wherein each reference cardiovascular parameter dataset is converted to a reference cardiovascular measurement during post-hoc analysis; [B1] receiving a plurality of test cardiovascular parameter measurements, wherein each test cardiovascular parameter measurement comprises a cardiovascular parameter measured for a patient of the plurality of patients…, wherein each test cardiovascular parameter measurements is generated contemporaneously with a reference cardiovascular parameter dataset of the plurality of reference cardiovascular parameter dataset; [C1] validating the cardiovascular parameter monitor when a mean error or a standard deviation from a paired analysis of the plurality of reference cardiovascular measurements and the plurality of test cardiovascular parameter measurement is less than a statistical threshold. These elements [A1]-[C1] of claim 6 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A - Prong Two: Claim 6 recites the following limitations that are beyond the judicial exception: [A2] cardiovascular parameter monitor.
These elements [A2] of claim 6 do not integrate the exception into a practical application of the exception. In particular, the elements of [A2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. 
Step 2B: Claim 6 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea) or insignificant extra-solution activity. Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 7-20 depend from claim 6, and recite the same abstract idea as claim 6. Furthermore, the claim only contains recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm). Additionally, the claims only contain recitations for providing results to generic computer elements and do not do anything extra apart from arbitrary extra-solution activity.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8-10, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan (U.S. Pub. No. 2019/0104953) in view of Tokko et al. (U.S. Pub. No. 2018/0177414).
Regarding claim 6, Narasimhan discloses:
A method for validating a cardiovascular parameter monitor (paragraphs 0054-0055 disclose wherein the system performs a series of measurements and comparisons for determining whether the measurements are valid) comprising: receiving a plurality of reference cardiovascular parameter datasets, wherein each reference cardiovascular parameter dataset is associated with a patient of a plurality of patients, wherein each reference cardiovascular parameter dataset is converted to a reference cardiovascular measurement during post-hoc analysis (paragraphs 0035, 0054-0055, and 0066-0067 disclose wherein the system uses blood pressure estimates and arterial pressure data from known or reliable techniques as reference data and wherein the reference systolic and diastolic data are then used (post-hoc) to generate a reference blood pressure measurement for comparison); receiving a plurality of test cardiovascular parameter measurements, wherein each test cardiovascular parameter measurement comprises a cardiovascular parameter measured for a patient of the plurality of patients using the cardiovascular parameter monitor (paragraphs 0032, 0035, 0054-0056, and 0066-0067 disclose wherein the system acquires sensor based blood pressure and arterial pressure measured data (test cardiovascular parameter measurements); and validating the cardiovascular parameter monitor when a mean error or a standard deviation from a paired analysis of the plurality of reference cardiovascular measurements and the plurality of test cardiovascular parameter measurement is less than a statistical threshold (paragraphs 0066-0068 disclose wherein the measurement or test blood pressure and arterial pressure data is analyzed and compared to the reference data and the validation of data is determined based on threshold values and paragraphs 0082-0083 disclose wherein the blood pressure estimate validation is done using standard deviation and/or mean squared error between a comparison of the reference data and measurement data).
Yet the Narasimhan does not disclose:
wherein each test cardiovascular parameter measurements is generated contemporaneously with a reference cardiovascular parameter dataset of the plurality of reference cardiovascular parameter dataset.
However, in the same field of blood pressure measurement systems, Tokko discloses:
wherein each test cardiovascular parameter measurements is generated contemporaneously with a reference cardiovascular parameter dataset of the plurality of reference cardiovascular parameter dataset (paragraphs 0153 and 0157-0162 disclose wherein to verify the test or blood pressure monitor 1 data the blood pressure monitor 1 measures blood pressure data simultaneously with a known or reference blood pressure monitor system for comparison).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Narasimhan to incorporate wherein each test cardiovascular parameter measurements is generated contemporaneously with a reference cardiovascular parameter dataset of the plurality of reference cardiovascular parameter dataset, as taught by Tokko, so as to eliminate in variability between measurements which could alter or skew data. 
Regarding claim 8, Narasimhan in view of Tokko discloses the method of claim 6, Narasimhan further discloses:
wherein each test cardiovascular parameter measurement comprises: measuring a blood pulse waveform (paragraphs 0016, 0029, and 0072-0076 disclose wherein the system measures the blood pulse waveform); extracting a set of fiducials from the blood pulse waveform (paragraphs 0072-0076 disclose wherein specific peaks or points (fiducials) are extracted from the pulse waveform signal); and transforming the set of fiducials to the test cardiovascular parameter measurement (paragraphs 0072-0076 disclose wherein the extracted points are used to determine or obtain from the extracted points a number of measurement data values including blood pressure data).
Regarding claim 9, Narasimhan in view of Tokko discloses the method of claim 8, Narasimhan further discloses:
wherein the blood pulse waveform comprises a photoplethymogram dataset (paragraph 0036 discloses wherein the measured sensor data includes photoplethysmogram or PPG signals).
Regarding claim 10, Narasimhan in view of Tokko discloses the method of claim 8, Narasimhan further discloses:
wherein each reference cardiovascular parameter dataset comprises: an auscultation dataset measured using a digital stethoscope (paragraphs 0023, 0025, 0033, 0035, and 0050 disclose wherein the device may make digital auscultation measurements using an electronic microphone (digital stethoscope)); and a pressure dataset measured using a digital manometer (paragraphs 0021 and 0023-0026 disclose wherein the system uses electronic sensors (digital manometer) for measuring pressure for enabling the monitoring the blood pressure at a blood pressure cuff).
Regarding claim 15, Narasimhan in view of Tokko discloses the method of claim 6, Narasimhan further discloses:
wherein the plurality of reference cardiovascular datasets and the plurality of test cardiovascular measurements are acquired while each patient of the plurality of patients is in a resting state (paragraph 0021 discloses wherein the device can acquire measurement data while the patient is asleep (resting)). 
Regarding claim 19, Narasimhan in view of Tokko discloses the method of claim 6, Narasimhan further discloses:
for each patient of the plurality of patients, averaging the respective test cardiovascular parameter measurement across a plurality of heart beats (paragraphs 0024, 0026, 0032, and 0034 disclose wherein the system uses the mean (average) arterial pressure across a period of time for analysis such that it would be averaged across a plurality of heartbeats) ; wherein the paired analysis compares the averaged test cardiovascular parameter measurement to the reference cardiovascular parameter measurement (paragraphs 0032, 0035, 0054-0056, and 0066-0067 disclose wherein the system acquires sensor based blood pressure and mean arterial pressure measured data (test cardiovascular parameter measurements) which are compared and analyzed in view of the reference measurement data).
Regarding claim 20, Narasimhan in view of Tokko discloses the method of claim 6, Narasimhan further discloses:
wherein a number of heart beats averaged depends on a pulse of the respective patient (paragraphs 0024, 0026, 0032, and 0034 disclose wherein the system uses the mean (average) arterial pressure across a period of time for analysis such that the number of heart beats averaged over the time period would depend upon the pulse of the patient).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan in view of Tokko, as applied to claim 6, and further in view of Lading et al. (U.S. Pub. No. 2017/0238878).
Regarding claim 11, Narasimhan in view of Tokko discloses the method of claim 10, Narasimhan further discloses:
comparing a reference cardiovascular measurement associated with a patient of the plurality of patients with a test cardiovascular parameter measurement associated with the patient (paragraphs 0032, 0035, 0054-0056, and 0066-0067 disclose wherein the system acquires sensor based blood pressure and arterial pressure measured data (test cardiovascular parameter measurements) which are compared and analyzed in view of the reference measurement data).
yet the combination does not disclose:
wherein the comparison between measurement data is a temporally aligning of the measurement data.
However, in the same field of blood pressure measurement systems, Lading discloses:
wherein the comparison between measurement data is a temporally aligning of the measurement data (paragraphs 0029 and 0110-0111 disclose wherein the measured pulse data is analyzed by temporal alignment).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the comparison between measurement data is a temporally aligning of the measurement data as taught by Lading, as a simple substitution for the comparison and data analysis method of Narasimhan, to achieve the predictable result of determining statistical and relevant data analysis between the separate measurement data. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan in view of Tokko, as applied to claim 6, and further in view of Jumbe et al. (U.S. Pub. No. 2021/0345939) and Baruch (U.S. Pub. No. 2019/0059825).
Regarding claim 12, Narasimhan in view of Tokko discloses the method of claim 10, Narasimhan further discloses:
wherein an accuracy of the reference cardiovascular parameter datasets is about 1 mmHg (paragraph 0068 disclose wherein the system determines whether the measurement is invalid (the accuracy) if the measurement differs by 4mmHg). While Narasimhan does not specifically disclose an accuracy of 1mmHg the accuracy variable would depend up the factors of desired result.  As such, the accuracy variable is a results-effective variable that would have been optimized through routine experimentation based on the desired result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to select the variable, so as to obtain the desired result. In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combination to achieve desired result. See MPEP 2144.05 (II) (A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to lowered the accuracy variable from 4mmHg to about 1mmHg, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.).
Yet the combination does not disclose:
wherein the auscultation dataset is measured at a frequency of about 50 kHz, wherein an accuracy of the reference cardiovascular parameter datasets is about 1 mmHg.
However, in the same field of audio sensing biologic measurement systems, Jumbe discloses:
wherein the auscultation dataset is measured at a frequency of about 50 kHz (paragraphs 0009, 0123, 0298 discloses wherein the sensing device can measure at a frequency of 50kHz and paragraph 0442 discloses wherein the sensing device can act as a stethoscope or auscultatory device).
The variable would depend up the factors of desired result.  As such, the variable is a results-effective variable that would have been optimized through routine experimentation based on the desired result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to select the variable, so as to obtain the desired result. In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combination to achieve desired result. See MPEP 2144.05 (II) (A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have measured the frequency of the auscultation dataset at about 50Hz, as demonstrated by Jumbe, as a results-effective variable and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Yet the combination does not disclose:
wherein the pressure dataset is measured at a frequency of about 10 Hz.
However, in the same field of blood pressure measurement systems, Baruch discloses:
wherein the pressure dataset is measured at a frequency of about 10 Hz (paragraph 0105 discloses wherein the pulse pressure measurements are made at a frequency of about 10hz).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the pressure dataset is measured at a frequency of about 10 Hz, as taught by Baruch, in order to more accurately and precisely measure human arterial pulse (paragraph 0105). 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan in view of Tokko, as applied to claim 6, and further in view of Harris et al. (U.S. Pub. No. 2015/0182132) (applicant disclosed).
Regarding claim 13, Narasimhan in view of Tokko discloses the method of claim 6, yet the combination does not disclose:
receiving a plurality of ECG datasets, wherein each ECG dataset is associated with a patient of the plurality of patients.
However, in the same field of systems analyzing blood pressure changes, Harris discloses:
receiving a plurality of ECG datasets, wherein each ECG dataset is associated with a patient of the plurality of patients (abstract, paragraphs 0047 and 0067 disclose wherein the system includes ECG sensors for acquiring ECG data associated with the subject).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate receiving a plurality of ECG datasets, wherein each ECG dataset is associated with a patient of the plurality of patients, as taught by Harris, in order to further evaluate cardiovascular health of a subject.  
Regarding claim 14, Narasimhan in view of Tokko and Harris discloses the method of claim 13, yet Narasimhan does not disclose:
wherein a reference cardiovascular parameter dataset and a test cardiovascular parameter measurement associated with a patient are segmented into heartbeats using the ECG dataset associated with the patient.
However, in the same field of systems analyzing blood pressure changes, Harris discloses:
wherein a reference cardiovascular parameter dataset and a test cardiovascular parameter measurement associated with a patient are segmented into heartbeats using the ECG dataset associated with the patient (abstract, figure 9, paragraphs 0047, 0081, and 0091 disclose wherein the system uses the ECG data to acquire representative heart beat data from separate signal sets).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein a reference cardiovascular parameter dataset and a test cardiovascular parameter measurement associated with a patient are segmented into heartbeats using the ECG dataset associated with the patient, as taught by Harris, in order to further evaluate and display cardiovascular health characteristics of a subject.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan in view of Tokko, as applied to claim 6, and further in view of Bleich et al. (U.S. Pub. No. 2013/0171599).
Regarding claim 16, Narasimhan in view of Tokko discloses the method of claim 15, Narasimhan further discloses:
receiving a second plurality of reference cardiovascular parameter datasets and a second plurality of test cardiovascular parameter measurements while each patient of the plurality of patients engages in an active state (paragraphs 0021 and 0042 disclose wherein the device can acquire periodic measurements throughout the day such that the device can acquire a first measurement data while the patient is asleep (resting) and a second measurement data while the user is in motion or in an active state).
Yet the combination does not disclose:
wherein the active state is an isometric exercise or a pharmacological challenge.
However, in the same field of blood pressure measurement systems, Bleich discloses:
wherein the active state is an isometric exercise or a pharmacological challenge (paragraphs 0036 and 0130 disclose wherein the system measures and compares blood pressure data of the individual at rest with the individual during physical activity and paragraphs 0045, 0129, and 0314 disclose wherein the activity can be an isometric exercise).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the active state is an isometric exercise or a pharmacological challenge, as taught by Bleich, as a simple substitution for the undisclosed activity of Narasimhan to achieve the predictable result of providing comparison data between two different states and in order to illustrate important central hemodynamic effects. 
Regarding claim 17, Narasimhan in view of Tokko an Bleich discloses the method of claim 16, Narasimhan further discloses:
validating the cardiovascular parameter monitor when a mean error or a standard deviation from a paired analysis of the second plurality of reference cardiovascular measurements and the second plurality of test cardiovascular parameter measurements is less than a statistical threshold (paragraphs 0021 and 0042 disclose wherein the device can acquire periodic measurements throughout the day such that the device can acquire a first measurement data while the patient is asleep (resting) and a second measurement data while the user is in motion or in an active state and paragraphs 0082-0083 disclose wherein the blood pressure estimate validation is done using standard deviation and/or mean squared error between a comparison of the reference data and measurement data).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan in view of Tokko, as applied to claim 6, and further in view of Delgado-Herrera et al. (U.S. Pub. No. 2008/0077025).
Regarding claim 18, Narasimhan in view of Tokko discloses the method of claim 6, yet the combination does not disclose:
wherein the post-hoc analysis is performed after all reference cardiovascular measurements and test cardiovascular measurements for the respective patient are completed.
However, in the same field of systems utilizing blood pressure measurements, Delgado-Herrera discloses:
wherein the post-hoc analysis is performed after all reference cardiovascular measurements and test cardiovascular measurements for the respective patient are completed (paragraphs 0009-0014 disclose wherein a series of blood pressure measurements are made and paragraphs 0377 and 0386 disclose wherein post hoc analysis is done at the completion of the study and measurements). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the post-hoc analysis is performed after all reference cardiovascular measurements and test cardiovascular measurements for the respective patient are completed, as taught by Delgado-Herrera, in order to allow for analysis based on the entirety of measurement data so as to allow for a more overall and encompassing analysis result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792